Appellant again insists that this conviction can not be upheld because the charge of the court does not appear in the record on appeal. The long period of time intervening between the time of trial and the recapture of appellant and his sentence, and this appeal, can very readily account for the inability of the clerk to find the charge. As stated in the original opinion, there was no contention made on the trial that a charge was not given. It is recited in the judgment of the court that a charge was duly given to the jury, and, as already referred to, complaint was made in the motion for new trial that the court did not charge on circumstantial evidence. In the absence of a statement of facts it would be impossible for us to tell whether the refusal of the court to charge on circumstantial evidence was error or not, but under the facts in this case we are unwilling to hold it reversible error for the charge not to appear in the record on appeal.
The motion for rehearing will be overruled.
Overruled.